Citation Nr: 1311458	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  06-35 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to April 1968.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board has twice remanded this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration, initially in June 2011 and again in September 2012, especially for medical opinions and supplemental opinions regarding whether the Veteran is unemployable because of his service-connected disabilities.  This additional development of the claim since has been completed, so there has been compliance with the Board's remand directives, including especially in terms of obtaining this necessary medical comment.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A Veteran is entitled to compliance with remand directives, and the Board errs as a matter of law in failing to ensure compliance).


FINDING OF FACT

The Veteran is not precluded from engaging in substantially gainful employment if only considering his service-connected disabilities.


CONCLUSION OF LAW

The criteria are not met for entitlement to a TDIU.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist the Veteran with this Claim

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

If the claim is for service connection, then this notice should advise the Veteran of all five elements of the claim:  (1) Veteran status, (2) existence of a disability, (3) relationship between the disability and military service, (4) disability rating, and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

This claim at hand did not arise in that context, however, and concerns what amounts to a "downstream" issue since a TDIU claim is also a claim for increased compensation, so on the premise the Veteran already has service-connected disability or disabilities.  See Hurd v. West, 13 Vet. App. 449 (2000).  That is, a claim for a TDIU is akin to claims for higher ratings for the service-connected disabilities forming the basis of the derivative TDIU claim since the Veteran, in effect, is alleging he is totally disabled on account of these disabilities in that they render him unemployable and therefore entitle him to compensation at the greater 100-percent rate.  A claim for a TDIU "presupposes that the rating for the 
[service-connected] condition is less than 100 [percent], and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

Thus, seeing as though this TDIU claim is in actuality a type of increased-compensation claim, the VCAA notice need only address the claim in this way.  In Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) clarified VA's notice obligations in 
increased-rating claims, which, again, includes a claim for a TDIU.  But on appeal the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) vacated the lower Court's holding, indicating "generic" VCAA notice is all that is required, so VA does not have to notify a Veteran of alternative diagnostic codes (DCs) or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated, rather preserved, and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the U. S. Supreme Court made clear that VCAA notice errors, even if shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof of not only establishing error, but also, above and beyond that, of showing how it is unduly prejudicial, meaning outcome determinative of his claim.


Here, the VCAA duty to notify was satisfied by letters sent to the Veteran in January 2005 and March 2006.  These letters informed him of the evidence required to substantiate his claim, as well as of his and VA's respective responsibilities or obligations in obtaining this supporting evidence.  He was also informed of how VA assigns disability ratings and effective dates, so concerning these "downstream" issues.

And although only the January 2005 letter, not also the March 2006 letter, was sent prior to initially adjudicating the claim in the May 2005 decision at issue in this appeal, the claim since has been readjudicated in an August 2006 SOC and in several subsequent SSOCs.  Hence, the claim has been reconsidered since providing all required notice such that the provision of the notice, to the extent it did not precede the initial adjudication of the claim, has been rectified ("cured").  See again Mayfield and Prickett, supra.

VA also has a duty to assist the Veteran in the development of this claim.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudicing him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The RO has obtained his STRs, as well as his post-service VA treatment records and records from the Social Security Administration (SSA).  He also was provided several VA compensation examinations in November 2003, March 2006, September 2008, August 2009, June 2011, May 2012, and September 2012, assessing and reassessing the severity of his service-connected disabilities and for medical opinions concerning whether they, including in combination, render him unemployable so as to in turn warrant entitlement to a TDIU.


As the Court pointed out in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), and, indeed, as the Board acknowledged when previously remanding this claim, the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

The May 2012 examination and September 2012 addendum are adequate and probative for VA purposes because the examiners relied on sufficient facts and data, provided rationale for the opinions rendered, and since there is no reason to believe they did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, neither the Veteran-appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

So, in summary, the Board finds it difficult to discern what additional guidance VA could have provided the Veteran regarding what further evidence he should submit to substantiate this claim.  He has received all essential notice and assistance, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


In deciding this claim, the Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no requirement to discuss each and every piece of evidence, certainly not in exhaustive detail.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as concerning this claim.  Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board must assess the credibility and weight of all evidence, so both the medical and lay evidence, to determine its ultimately probative value, accounting for evidence that it finds persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the Veteran prevailing in either event, or whether instead the preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board's review of this claim consists not just of the evidence in the physical claims file, but also that in the electronic ("Virtual VA") file.  As time progresses, the Virtual VA paperless claims processing system is being utilized more and more, instead of paper.  It is a highly secured electronic repository used to store and review every document involved in the claims process. The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.


Merits of the Claim

The Veteran contends that he is entitled to a total disability rating because his service-connected disabilities prevent him from working.

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2012).

A total disability evaluation may be assigned where the schedular evaluation is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012). 

However, there are circumstances when disabilities may be combined and yet still be considered one disability to meet this 60 percent rating requirement:  (1) Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  See 38 C.F.R. § 4.16(a) (2012).

Additionally, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reasons of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director of the Compensation and Pension (C&P) Service, for extra-schedular consideration of all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educations and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there is a need to discuss whether the standard delineated in the controlling regulations is an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  As further observed by VA's General Counsel, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).

The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work that is more than marginal, permitting him to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert), 1 Vet. App. at 358.  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).

Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100 percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

As already alluded to, in a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, showing the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).


That said, to receive a TDIU, it is worth repeating that the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

In determining whether the Veteran is entitled to a TDIU, neither his 
non-service connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  See also Fanning v. Brown, 4 Vet. App. 225 (1993); Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation that is consistent with his level of education, prior work experience, and training.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

Turning now to the facts of this particular case.  In determining whether this Veteran is eligible for TDIU benefits, the Board sees that he is service connected for infectious hepatitis, currently rated as 20-percent disabling, and for depression with dementia associated with the infectious hepatitis, currently rated as 50-percent disabling.  So his combined rating for these disabilities is 60 percent.  See 38 C.F.R. § 4.25 (VA's Combined Ratings Table).  However, his disabilities fall under the category of those resulting from common etiology and, therefore, may be combined and, for all intents and purposes, considered as one collective disability.  See 38 C.F.R. § 4.16(a)(2) (2012).

He therefore is considered to have a 60 percent rating for a single disability, in turn meeting the schedular rating requirements for a TDIU.  See 38 C.F.R. § 4.16(a)(3) (2012).  That is to say, he does not have to resort to being considered for this benefit on an extra-schedular basis under the alternative provisions of § 4.16(b).

But in addition to his service-connected disabilities, his VA treatment records show he also suffers from a number of serious non-service connected disabilities that impact his employability, including especially a seizure disorder, low back disorder involving lumbar spondylosis with low back pain and lumbar radiculopathy, hypertension, and obstructive sleep apnea.

He is unemployed.  According to information he provided on his TDIU application, VA Form 21-8940, he has four years of college education.  There are varying reports as to what specific disabilities render him unemployable.  Notably, both Social Security Administration (SSA) disability benefits and VA non-service connected pension benefits were awarded on the basis of his low back disability (listed as the primary disability for SSA purposes) and a psychiatric disorder characterized as posttraumatic stress disorder (PTSD).  See 2005 SSA determination; July 2005 rating decision.  He is not service connected for either PTSD or his low back disability.  In fact, to the contrary, prior to remanding his TDIU claim in June 2011, the Board determined he was not entitled to service connection for PTSD.  Consequently, the Board denied that other claim.  Moreover, various VA treatment notes indicate his non-service connected low back disability renders him unemployable.  An April 2006 letter from a VA licensed clinical social worker, M.G., was less clear and described the Veteran's ability to work as "greatly compromised" due to his "physical disabilities as well as his mental condition."  See Letter from M.G. (April 5, 2006).  But M.G. did not distinguish between the Veteran's service connected disabilities and his 
non-service-connected disabilities, including especially in terms of what was encompassed by the disabilities he referenced, such as the "mental condition" insofar as whether it was referring to PTSD versus the depression and dementia or perhaps these conditions in combination and in terms of what specific "physical disabilities" insofar as whether this was the low back disability, etc.

In contrast, the report of a November 2003 VA examination regarding the Veteran's service-connected hepatitis suggested that his hepatitis C symptoms, including the associated history of depression, rendered him unemployable.  But even in providing this opinion, the VA examiner failed to discuss the underlying rationale, which is where most of the probative value of medical opinion is derived.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In Neives-Rodriguez, the Court held that a medical opinion should contain a conclusion and a reference to supporting data with a "reasoned medical explanation connecting the two."  
Neives-Rodriguez, at 301.  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connected or rating context if it contains only data and conclusions."  Id., citing Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."); see also Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases." (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)).

The examination report documents the Veteran's complaints of fatigue since 2003 and his report that he had been terminated from his job due to this fatigue.  However, other than that notation, there was no discussion with regards to the specific symptoms that had led the examiner to the conclusion that the Veteran's hepatitis C and associated depression were the only disabilities currently suffered by him that render him unemployable.  Consequently, the Board twice remanded this TDIU claim to the RO via the AMC for further medical comment on this determinative issue of unemployability, initially in June 2011 for the purpose of obtaining an addendum opinion from the November 2003 VA examiner that had commented but had not provided the required rationale.


An addendum opinion was provided by the November 2003 VA examiner in June 2011, but, as there was no review of the claims folder, an additional addendum opinion was requested in August 2011.  The Court indicated in Neives-Rodriguez that review of the claims file is not determinative of an opinion's probative value, but that it may reveal facts and evidence that might affect the outcome of the opinion, in which case these facts and evidence would need to be considered and accounted for.  The August 2011 addendum opinion noted the Veteran had complained of worsening fatigue over the previous year that he believed limited his functionality.  The examiner then noted that the Veteran had hepatitis C, but with normal liver enzymes that did not prevent him from employment.

He was then afforded another VA examination in May 2012 of his hepatitis C.  The examiner noted that the Veteran complained of fatigue and malaise, but he also attributed his symptoms to his PTSD/depression.  The examination report noted that the Veteran had not had an incapacitating episode in the prior twelve months as a result of his hepatitis C.  The examiner reviewed the results of a 2011 computed tomography (CT) examination and various laboratory tests and observed that the Veteran's liver enzymes were just minimally elevated, the CT was normal, and he had no symptoms of cirrhosis.  The VA examiner therefore opined that, given such clinical findings, it was less likely as not that the Veteran was unable to obtain/hold gainful employment based on his liver condition with consideration of his work experience and level of education.

The Veteran was also afforded a VA examination in May 2012 with regards to his depression.  During that mental status evaluation he reported that he had worked as an electrical engineer for many years, from 1968 to 2003, for several different employers doing installation and modification.  He reportedly loved his work, but had retired in 2003 due to back pain and pain from scoliosis.  He said the pain had been unbearable without his medication and impaired his ability to walk.  It was noted that he had last worked fulltime in 2005 for one month as an electrician.  The examiner noted the Veteran had occupational and social impairment with reduced reliability and productivity.  With regards to whether any other mental disorder diagnoses affected the Veteran's occupational and social impairment, the examiner stated that no other mental disorder had been diagnosed.  Upon examination it was noted the Veteran's depressive disorder presented with various symptoms including a depressed mood, sleep impairment, anxiety, mild memory loss, disturbances of mood and motivation, and neglect of personal appearance and hygiene.  He was given a Global Assessment of Functioning (GAF) score of 55.  A GAF score is a scaled rating reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV). The DSM-IV contains a GAF scale, with scores ranging from 0 to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  An examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95.  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or 
co-workers).  See DSM-IV.

The examiner determined that it was less likely as not that the Veteran's inability to obtain or maintain substantially gainful employment was due to his "moderate mental health symptoms", i.e., his depressive disorder.  The examiner further noted that, by the Veteran's own account, he had retired from his job in 2003 due to physical pain and his inability to walk (referring to his low back disability and impairment associated with it).  The examiner further explained that, while the Veteran had some symptoms of PTSD, he did not meet the full criteria for PTSD at that time.


Still, unfortunately, although the Veteran was afforded separate VA examinations in May 2012 addressing whether his service-connected disabilities rendered him unable to maintain substantially gainful employment, the opinions provided by the examiners only addressed each disability separately.  An opinion therefore was still needed regarding whether the disabilities, in combination, rendered him unable to maintain and obtain substantially gainful employment.  Accordingly, in September 2012 the Board again remanded this claim for the purpose of obtaining an addendum opinion addressing, to the extent possible, whether the Veteran's hepatitis C and associated depression and dementia together render him unable to obtain and maintain substantially gainful employment.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

In a September 2012 addendum, a VA examiner cut and pasted the conclusions of the two May 2012 VA examinations (that it is less likely than not that the Veteran's hepatitis C and depressive disorder prevent him from finding and maintaining substantially gainful employment).  But this VA examiner then also stated,

If you still cannot determine the answer to your requested opinion about [the Veteran's] employability from these reports, please have your supervisor review these, and then have him or her call me to discuss what is unclear about these reports, because I can add nothing to what has already been presented (in all due respect, very clearly I might add) to you.

While the report did not contain a sentence in which the examiner explicitly stated that the Veteran's service-connected disabilities combined do not prevent him from finding or maintaining substantially gainful employment, it is clear from reading the entirety of this examiner's supplemental report, especially in the context of those previously provided, that this indeed is his conclusion.  And in light of the 

substantial development already undertaken in this case in the way of two prior remands, the Board finds that no purpose would be served by remanding this claim yet again for further clarification.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances when a remand would not serve any meaningful or useful purpose or result in any significant benefit to the Veteran).  

Based on consideration of all relevant evidence on file, the Board finds that entitlement to a TDIU has not been established since it is not shown the Veteran is unemployable if only considering his service-connected disabilities.  According to the medical and other evidence in the file, he is only unemployable when considering additional disabilities that have not been determined to be related to his military service, i.e., service connected, so his service-connected disabilities, alone, do no not prevent him from obtaining or maintaining employment that could be considered as substantially gainful versus just marginal in comparison.

Although he has complained that due to fatigue, flu-like symptoms, poor concentration, and mood disturbances caused by his service-connected disabilities, he is no longer capable of finding or maintaining substantially gainful employment, his subjective complaints are not supported by the objective medical evidence.  He was provided comprehensive examination of both his hepatitis C and associated depressive disorder in May 2012.  The VA examiner who performed the examination of the Veteran's hepatitis C found that his liver enzymes were only mildly elevated with no evidence of liver cirrhosis and concluded that it was less likely than not that such a disability would prevent him from finding or maintaining substantially gainful employment.  The VA examiner who conducted the Veteran's psychiatric examination described him as suffering from just relatively "moderate mental health symptoms", so on account of the depression, and concluded that it is less likely than not the depressive disorder would prevent substantially gainful employment.  The September 2012 VA examiner concluded that these disabilities, even together, do not prevent the Veteran from finding or maintaining substantially gainful employment.

These examiner's conclusions are consistent with the findings of the prior November 2003 VA examiner, who initially determined the Veteran was unemployable due to his service-connected disabilities, apparently based solely on his subjective complaints, but who later revised her opinion in August 2011 after reviewing his claims file, so apparently additional evidence made available since her initial November 2003 review of this claim.

In Mariano v. Principi, 17 Vet. App. 305 (2003), the Court indicated it would not be permissible for VA to undertake additional development of a claim if a purpose was to obtain evidence against an appellant's case.  See Mariano, at 312.  But the Court distinguished Mariano in Douglas v. Shinseki, 23 Vet. App. 19 (2009).  In Douglas, the Court acknowledged its decision in Mariano, but held that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  Douglas, at 26.

Importantly, the Board also sees that during his May 2012 VA psychiatric examination, the Veteran told the examiner that he had retired from his job in 2003 due to pain from his non-service connected low back disability, indeed, because it was so severe that it greatly limited what he could and could not do, such as walk, which appears to contradict other statements in which he has claimed that he was no longer able to work because of his service connected hepatitis C and depression.  It is possible, of course, that when he stopped working in 2003 it was indeed entirely because of his low back disability and low back disability alone, and that he cannot return to the work force now not just because of this low back disability, but also because of his service-connected disabilities.  The VA examiners asked to comment have steadfastly ruled out this notion, however, and his somewhat inconsistent lay statements concerning this undermine his credibility and resultantly the probative value of his testimony.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

Furthermore, as the Board discussed in detail in its June 2011 decision denying his claim of entitlement to service connection for PTSD, he has made numerous claims regarding the circumstances of his service that are not supported by the facts.  These include, but are not limited to, unsubstantiated claims that he received a Purple Heart Medal in service and that he was wounded by shrapnel in service.  See BVA Decision (June 13, 2011).  While the issue of entitlement to service connection for PTSD has been previously decided and thus is no longer before the Board, the Board finds that his history is relevant to the issue of whether his current claims are credible regarding the severity of his service-connected disabilities and, in particular, their impact on his employability.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Regarding the dementia that is also associated with the hepatitis C, the exact extent of the cognitive impairment this causes is unclear from the record.  See, e.g., VA Psychiatry Consultation Service (June 26, 2006), VA Mental Health Treatment Plan (January 6, 1006).  "[H]e is often confused and loses his train of thought."  Letter from M.G. (June 9, 2005).  But there is ample evidence of record from which to conclude that, whether due to deliberate fabrication or cognitive impairment, the Veteran is not a reliable historian.  Accordingly, the Board affords little weight to his lay statements concerning the effects of his service-connected disabilities and gives far greater weight in comparison to the opinions of the VA medical examiners that are supported by objective medical evidence.  In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court made clear that the Board may not disregard a favorable medical opinion solely on the rationale that it was based on a history given by the Veteran.  Rather, as the Court explained further in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.  When deciding claims, the Board has to make an express credibility finding regarding lay evidence, such as testimony and statements the Veteran proffers.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Here, though, for the reasons and bases discussed, the Board does not find the Veteran's lay testimony credible.

For all the above reasons, this claim of entitlement to a TDIU must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule inasmuch as the preponderance of the evidence is unfavorable to the claim, not instead supportive of it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2012).


ORDER

The claim of entitlement to a TDIU is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


